-*-^J _3T


                                          dt-^n if? |                                    MS 05 2<jj5

                                                                                    AbelAC0*«aIC/ert(

                                                              W^S "5-T7&JT
                                                                                         RECEIVED
                                                                                          AUG 0 3 2015
                                                                                     COURT OF APPEALS
                                                                                       WACO, TEXAS


                                                                                         Aj/—«/£#
             &      •lohhj     /,,   ,    /1    .        i/
                                                              ^sisiLi'/*-^ oo^/c/-
      h**\ GtK&cu^
                        50/ ^^voG^Ki /L
                   (4
                    vf*^>
                              //^*sr S6,?0/__ /j7^

             ^J>^rfi^ (^^3ft_/<;

                             / *-ii-/}-t<^ \S*^0& «^f^

r**--r/06r    [_




                                                                  X ^                    L.    K^^

                                                                     'it ftln <jrL *7(
                                                                                                 ^R1 -CRi:           „„PEALS
  '*>    '       /w
                  *+«r     fF'^bfi-rfre^fyZ
                                                    -^-O JLrj6.^jr lV                                   AM 0 5 2015

                                                   i"^\                                           AbelAcosta, Cleric
                            aLj CLc^^Jd                I <E~/ t t^yj^
                                                                       | OoU-twJ      ^<***1
L
    0 U« Is 4>
                                                   ^       c     '^TtiJUA^.^- /
|Lo I        MD
                                                                                   "~/"'   ' **Zr~ f\&t,V£r*
                                                                                                                   ~*07-£nr~£.&O Cv* gr
                           PezTfufL
                                        1                                                                   -"<f




                                                            ^-J kA c-SD£ZT~Ti> M



                                                H
                                   f/-fTP- S   \n01*00^ ^-^ c^                   M^si
                                                                      -&~*/2r~
                                                                                               I^(P^L   ^J<Je.c:co-£^OP*^J

    I&       sJ--Asr-c3Z_/At:/L/
                                               t^^o^J
                                                        f»c>A    ^—e> /Wr^r^u CJ> *4'*Jc cp